     Case: 4:20-cv-00476-RWS Doc. #: 6 Filed: 04/06/20 Page: 1 of 2 PageID #: 55




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DON RAY CLARK, JR.,                             )
                                                )
                                                )
                Plaintiff,                      )        Case No. 4:20-CV-476
                                                )
v.                                              )
                                                )
CITY OF ST. LOUIS, ET. AL.                      )
                                                )
                Defendants.                     )


                       MOTION TO DISMISS BY CITY OF ST. LOUIS

        COMES NOW Defendant City of St. Louis (“City”) and moves this Court to dismiss

Counts I, II, III and IV of Plaintiff’s Complaint (doc. 4) for failure to state a claim upon which

relief can be granted under Federal Rule of Civil Procedure 12(b)(6) (“F ED. R. CIV. P. 12(b)(6)”).

In support, City states the following:


        1.      Plaintiff fails to state a claim in Counts I, II, III, and IV of his Complaint (doc. 4)

        against Defendant City upon which plaintiff may obtain relief from this Court or any

        other. FED. R. CIV. P. 12(b)(6).

        2.      Taking plaintiff’s allegations against the City as true, and construing those

        allegations in a light most favorable to plaintiff, plaintiff fails to sufficiently allege facts

        entitling plaintiff to relief. Kottschade v. City of Rochester, 319 F.3d 1038, 1040 (8th

        Cir. 2003).

        3.      Defendant submits herewith a memorandum in support of its motion, which sets

        out the relevant arguments and citations to authority on which Defendant relies.
  Case: 4:20-cv-00476-RWS Doc. #: 6 Filed: 04/06/20 Page: 2 of 2 PageID #: 56




       WHEREFORE, Defendant City prays the Court grant its Motion to Dismiss for Failure to

State a Claim with prejudice, and for any further relief the Court deems just and reasonable.


                                                   Respectfully submitted,

                                                   JULIAN BUSH,
                                                   City Counselor

                                                 By: /s/ Erin K. McGowan
                                                  Erin K. McGowan #64020MO
                                                  1200 Market Street, Room 314
                                                  City Hall
                                                  St. Louis, Mo 63103
                                                  (314) 622-3361
                                                  (314) 622-4956 fax
                                                  McGowanE@stlouis-mo.gov
                                                  Attorneys for Defendants




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 6, 2020 the foregoing Motion was sent via email and

mailed to:

       Jerryl T. Christmas
       Attorney for Plaintiff
       6101 Delmar Boulevard
       St. Louis MO 63112
       christmaslaw@yahoo.com

                                                     /s/ Erin K. McGowan
